  Case 3:18-cv-00428-HEH Document 84 Filed 03/11/19 Page 1 of 3 PageID# 713



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                   RICHMOND DIVISION

 FALLS CHURCH MEDICAL CENTER, LLC,                          )
 d/b/a FALLS CHURCH HEALTHCARE CENTER,                      )
 et al.;                                                    )
                                                            )
                    Plaintiffs,                             )
                                                            )
 v.                                                         )   Case No. 3:18cv428-HEH
                                                            )
 M. NORMAN OLIVER, Virginia Health                          )
 Commissioner, et al.,                                      )
                                                            )
                Defendants.                                 )


                    DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

       Defendants M. Norman Oliver, Robert Payne, Faye O. Prichard, Theophani Stamos, Anton

Bell, Michael N. Herring, Colin Stolle, and Robert Tracci (collectively, “Defendants”), by counsel,

pursuant to Federal Rule of Civil Procedure 56, hereby move for summary judgment in their favor

as to Counts I, II, III, IV, VII and VIII of the Amended Complaint filed against them by Plaintiffs.

       The grounds for Defendants’ motion are set forth in the supporting memorandum filed

contemporaneously herewith.

       WHEREFORE, Defendants respectfully request that this Court grant summary judgment

in their favor on all counts set forth above, dismiss this case with prejudice, and award Defendants

their costs incurred herein, as well as such other and further relief as the Court deems equitable,

just, and proper.
 Case 3:18-cv-00428-HEH Document 84 Filed 03/11/19 Page 2 of 3 PageID# 714




Dated:     March 11, 2019         Respectfully submitted,

                                  M. NORMAN OLIVER, ROBERT PAYNE,
                                  FAYE O. PRICHARD, THEOPHANI STAMOS,
                                  ANTON BELL, MICHAEL N. HERRING,
                                  COLIN STOLLE, and ROBERT N. TRACCI

                                  /s/ Emily M. Scott__________________________
                                  Courtney Moates Paulk (VSB No. 45523)
                                  Emily M. Scott (VSB No. 71435)
                                  Jaime B. Wisegarver (VSB No. 81095)
                                  John P. O’Malley (VSB No. 92439)
                                  HIRSCHLER FLEISCHER,
                                  A PROFESSIONAL CORPORATION
                                  The Edgeworth Building
                                  2100 East Cary Street
                                  Post Office Box 500
                                  Richmond, Virginia 23218-0500
                                  Telephone:    804.771.9500
                                  Facsimile:    804.644.0957
                                  E-mail:       cpaulk@hirschlerlaw.com
                                                escott@hirschlerlaw.com
                                                jwisegarver@hirschlerlaw.com
                                                jomalley@hirschlerlaw.com

                                  Counsel for Defendants




                                     2
  Case 3:18-cv-00428-HEH Document 84 Filed 03/11/19 Page 3 of 3 PageID# 715



                                  CERTIFICATE OF SERVICE

         I hereby certify that on this 11th day of March 2019, I caused a true and correct copy of the

foregoing to be electronically filed with the Clerk of Court for the Eastern District of Virginia,

Richmond Division, using the Court’s CM/ECF system, which thereby caused the above to be

served electronically on all registered users of the Court’s CM/ECF system.


                                               /s/ Emily M. Scott_______________________
                                               Courtney Moates Paulk (VSB No. 45523)
                                               Emily M. Scott (VSB No. 71435)
                                               Jaime B. Wisegarver (VSB No. 81095)
                                               John P. O’Malley (VSB No. 92439)
                                               HIRSCHLER FLEISCHER,
                                               A PROFESSIONAL CORPORATION
                                               The Edgeworth Building
                                               2100 East Cary Street
                                               Post Office Box 500
                                               Richmond, Virginia 23218-0500
                                               Telephone:    804.771.9500
                                               Facsimile:    804.644.0957
                                               E-mail:       cpaulk@hirschlerlaw.com
                                                             escott@hirschlerlaw.com
                                                             jwisegarver@hirschlerlaw.com
                                                             jomalley@hirschlerlaw.com

                                               Counsel for Defendants


11032696.1 043679.00001




                                                  3
